Citation Nr: 1309138	
Decision Date: 03/18/13    Archive Date: 03/25/13

DOCKET NO.  09-32 324A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from September 1953 to November 1955.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In October 2012, the Veteran and his spouse testified during a videoconference hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.

In January 2013, the Board remanded this matter for additional development actions.

The Board notes that there is no evidence that the Veteran is presently unemployable.  Rather, the Veteran reported that he is retired.  The Board finds that Rice v. Shinseki, 22 Vet. App. 447 (2009), is not applicable to the current appeal because the Veteran has never claimed that his bilateral hearing loss prevents him from obtaining and/or maintaining employment.  Therefore, the Board finds that the current decision need not consider whether the Veteran meets the criteria for a TDIU.  The Board notes that a claim for a TDIU is not raised by the record.  However, if additional evidence added to the record pursuant to this remand indicates otherwise, the RO should undertake the appropriate adjudication.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is again being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Considering the record in light of the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA) (38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2012)), the Board finds that all notice and development action needed to render a fair decision on the claims on appeal has not been accomplished. 

Initially, the Board notes that the United States Court of Appeals for Veterans Claims (Court) held that the duty to assist, in some cases, requires VA to seek clarification of private medical records.  See Savage v. Shinseki, 22 Vet. App. 124   (2011).  In Savage, the Court specifically examined a situation where the Board did not discuss the results of private audiological records, as those records on their face did not conform to VA's rating criteria for hearing loss.  The Court held, in pertinent part, that when VA concludes that a private medical examination is unclear and a request for clarification could provide relevant information, the Board must either seek clarification or clearly explain why such clarification is unreasonable.  

As noted in the prior January 2013 remand, the Veteran has submitted two private audiologic examinations from the Victoria ENT Hearing Center, dated in October 2008 and in March 2012 and from the Coastal Bend Hearing Clinic, dated in December 2008.  It is unclear whether Maryland CNC speech discrimination testing was performed, or could not be performed due to the nature of the Veteran's service-connected disability.  Further, the pure tone thresholds test results are in graph form and are difficult to interpret.  Therefore, the Board finds that a remand is warranted to request that the individuals who performed the audiometric testing in October 2008 and in March 2012 at the Victoria ENT Hearing Center and in December 2008 at the Coastal Bend Hearing Clinic to indicate whether they are state licensed audiologists and clarify whether the Maryland CNC test was used.  In addition, they should discuss their conclusions as to reliability and the impact of the Veteran's hearing loss disability on obtaining reliable results.  Lastly, they should each set forth the audiometric examination results in a numerical report, as opposed to the graphs that are already of record.  

A remand by the Board confers upon a Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Pursuant to the January 2013 remand instructions, the Veteran was afforded an additional VA audiology examination in February 2013.  The VA audiologist noted that a definitive statement regarding hearing sensitivity could not be made today due to poor intertest consistency.  However, none of the audiological pure tone threshold results were reported, nor did the examiner provide a discussion of her conclusionary statement, to include whether accurate testing could, in fact, be performed, in light of the character of the Veteran's service-connected bilateral hearing loss disability.  The Board also notes that in March 2011 the Veteran was seen for a VA audiology examination and that report from a fee basis audiologist reflects that the Veteran could not or would not provide reliable and valid hearing test results.  He noted that there was poor test-retest reliability.  The examiner furthered that an opinion as to affect of the Veteran's bilateral hearing loss disability on his daily activities and ability to work could not be made without resort to mere speculation.  

Without further clarification, the Board is without medical expertise to determine the severity of the Veteran's service-connected bilateral hearing loss disability.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Therefore, a medical examination with specific findings as to the functional effects caused by the Veteran's bilateral hearing loss disability, by an appropriate physician-here, an otolaryngologist-is needed to resolve the claim for an initial disability rating in excess of 10 percent for bilateral hearing loss.   See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  See also Martinak v. Nicholson, 21 Vet. App. 449, 455 (2007), McClendon v. Nicholson, 20 Vet. App. 79  (2006). 

The Board also notes that the appellant's hearing impairment may be rated based only on pure tone threshold average using 38 C.F.R. § 4.85, Table VIa.  Pursuant to 38 C.F.R. § 4.85(c), Table VIa will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of § 4.86.  Such alternatives do not appear to have been considered by either of the prior VA audiologists.

In addition, during the hearing before the undersigned, the Veteran and his wife testified that he was terminated from his job as a driver as a direct result of his hearing loss disability.  See hearing transcript, pages 8-9.   The Board notes that in written correspondence received from the Veteran in January and February 2009, he made the same assertions.  He also noted that he attached a VA form 21-4192 request for employment information.  In addition, he submitted a cover letter from "RailCrew Xpress" that indicates there was a second page, that documents his incident at work that resulted in his being fired.  However, neither the VA form 21-4192 or the second page from "RailCrew Xpress" is of record.  On remand, the Veteran should be requested to submit authorization for VA to attempt to obtain the outstanding records, or in the alternative, request that the Veteran resubmit the information.  

To the extent that the Veteran asserts that his service-connected bilateral hearing loss caused him to be fired from his last place of employment prior to retiring; on remand, the RO should also consider whether this claim meets the criteria for submission for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1)  (2012).  See Thun v. Peake, 22 Vet. App. 111 (2008) (the threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the schedular evaluation is inadequate). 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  After obtaining any the appropriate authorizations from the Veteran, the AMC/RO should contact the individuals at the Victoria ENT Hearing Center who performed audiometric testing in October 2008 and in March 2012 and in December 2008 at the Coastal Bend Hearing Clinic and clarify whether they are state-licensed audiologist. They should also clarify whether the Maryland CNC test was used.  In addition, they should discuss their conclusions as to reliability and the impact of the Veteran's bilateral hearing loss disability on obtaining reliable results.  Lastly, they should each set forth the audiometric examination graphed results into numerical results for auditory thresholds in the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz.  

If the AMC/RO is unable to make contact with the Victoria ENT Hearing Center and/or the Coastal Bend Hearing Clinic, or if no response is received from them within a reasonable amount of time, the AMC/RO should document such results in the claims file and provide notice to the Veteran and his representative. 

2.  The AMC/RO should also request that the Veteran resubmit the completed VA form 21-4192 that he indicated he had submitted with a February 2009 correspondence along with a copy of the documents from RailCrew Xpress addressing the incident at work resulting from his bilateral hearing loss.  If the Veteran no longer has copies of these documents, the RO/AMC should forward a VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefit to the contact person listed on the document for RailCrew Xpress that is of record.

The Veteran should be informed that in the alternative he may obtain and submit the records himself.

All efforts to obtain records must be documented in the file, and if records are not available after appropriate development actions are pursued, the Veteran and his representative must be so informed. 

3.  After completing the above, the RO/AMC should arrange for the Veteran to undergo a VA ENT examination, by an otolaryngologist (ENT physician). The entire claims file, to include a complete copy of the REMAND, must be made available to the physician designated to examine the Veteran, and report of examination should reflect consideration of the Veteran's documented history and assertions.  All appropriate tests and studies (to include audiometry and speech discrimination testing) should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The examination report must include audiometric and speech discrimination testing of both ears.  
The physician is requested to discuss whether the severity and nature of the Veteran's service-connected bilateral hearing loss disability prevents reliable audiometry and/or speech discrimination testing results, to include a discussion of the March 2011 and February 2013 VA audiological examination reports.    

The VA examiner should specifically address, and if appropriate, certify, whether the use of the speech discrimination test is not appropriate as dictated under 38 C.F.R. § 4.85(c).

After examining the appellant and obtaining the results of all diagnostic testing deemed necessary, the examiner should provide a discussion of the effect of the appellant's service-connected hearing loss disability on his occupational functioning and daily activities in the report. See Martinak v. Nicholson, 21 Vet. App. 447 (2007). 

The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided. 

4.  To help avoid future Remand, the RO must ensure that all requested development action has been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall, 11 Vet. App. at 271. 

5.  Thereafter, readjudicate the issue on appeal of entitlement to an initial rating in excess of 10 percent for bilateral hearing loss, to include consideration of whether referral of the claim for extraschedular consideration under 38 C.F.R. § 3.321(b)(1)  is warranted.  

6.  If the benefit sought on appeal remains denied, the RO must furnish the Veteran and his representative an appropriate Supplemental Statement of the Case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims folder is returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



